Citation Nr: 0722196	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-31 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for chronic right fronto-orbital headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.


FINDINGS OF FACT

1. The veteran did not experience prostrating headaches 
averaging once a month for several months prior to September 
27, 2005.

2. Since September 27, 2005, the veteran's headaches more 
nearly approximate characteristic prostrating attacks 
averaging three to four times a month; the residual headaches 
have not been shown to be manifested by very frequent and 
prolonged attacks productive of severe economic 
inadaptability.


CONCLUSIONS OF LAW

1. Schedular criteria for an initial evaluation in excess of 
10 percent for chronic right fronto-orbital headaches have 
not been met for the period from September 18, 2003 to 
September 26, 2005.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2006).

2. Schedular criteria for an evaluation of 30 percent, but no 
more, for chronic right fronto-orbital headaches have been 
met since September 27, 2005.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. § 4.124a, Diagnostic Code 8100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records reflect that the veteran 
sustained a right orbital floor fracture in January 1972.  In 
September 2003, the veteran filed a claim for service 
connection for residuals of his facial injury.  This appeal 
arises from the March 2004 rating decision granting service 
connection and assigning an initial compensable rating for 
chronic right fronto-orbital headaches effective September 
18, 2003.

Separate, "staged" ratings may be assigned for chronic right 
fronto-orbital headaches from such date as evidence warrants.  
Fenderson v. West,  12 Vet. App. 119, 126 (2001).  As shown 
below, evidence of record does support assigning different 
percentage disability ratings during the time period in 
question.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006). The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Under Diagnostic Code 8100, characteristic prostrating 
attacks averaging one in two months over the last several 
months merits a 10 percent evaluation.  Migraine headache 
disorders with characteristic prostrating attacks occurring 
on an average once a month warrant a 30 percent disability 
evaluation.  Migraine headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent evaluation.  38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2006).

The rating criteria do not define "prostrating", nor has a 
Court defined "prostrating".  Cf. Fenderson, supra in which 
the Court quotes diagnostic code 8100 verbatim but does not 
specifically address the matter of what is a prostrating 
attack.  According to Webster's New World Dictionary of 
American English, Third College Edition (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness".


The January 2004 VA examination report and VA outpatient 
treatment notes from July 2003 to October 2005 have been 
reviewed.  Additionally, the Board has considered statements 
by the veteran and his representative during the appeal 
period.  The Board finds that, overall, the evidence is not 
commensurate with most of the criteria for a 30 percent 
rating or higher before September 27, 2005.  The Board 
further finds that the September 27, 2005 VA neurology 
consultation report supports a higher 30 percent rating, but 
not a 50 percent rating.  

Prior to September 27, 2005

The Board finds that the veteran's symptomatology was 
relatively consistent prior to September 27, 2005.  VA 
outpatient records dated from July 2003 indicate that the 
veteran complained of constant mild headaches, or he made 
complaints of pain on a moderate level, which he attributed 
to a combination of factors including headaches (see VA 
outpatient treatment reports dated July 2003, September to 
November 2003, October 2004 and February 2005). 

The veteran underwent VA examination in January 2004.  Upon 
examination, he stated that since his inservice right orbital 
floor injury that he had constant aching headaches in his 
right fronto-orbital areas.  He did not report any 
exacerbations of his constant headaches which would indicate 
that they were prostrating in severity.  He complained of 
blurred vision but no diplopia, photophobia or nausea.  He 
reported occasional mild phonophobia.  The examiner opined 
that other than the chronic right fronto-orbital headaches, 
there was no evidence of other neurological deficits 
secondary to the inservice injury.

In view of the foregoing, the Board finds that the evidence 
is not commensurate with the criteria for a 30 percent rating 
or higher for headaches prior to September 27, 2005.  38 
C.F.R. § 4.124a, Diagnostic Code 8100.  Rather, the veteran's 
service-connected headaches more approximate the current 10 
percent rating characterized by prostrating attacks averaging 
one in two months over the last several months. The Board 
thus concludes that, prior to September 27, 2005, the 
preponderance of the evidence is against the claim for a 
higher rating and the benefit of doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3. 


From September 27, 2005 

The veteran submitted statements received in June and 
September 2005 indicating that his headaches had become worse 
since approximately September 2004.  Letters received from 
the veteran's representative received in February 2006 and 
June 2007 support his contentions.  The Board has carefully 
considered the veteran's contentions and others made by him 
and his representative during the appeal period and finds 
that the September 27, 2005 VA neurology consultation report 
supports the assignment of a higher disability evaluation.  

A VA neurology consult report dated on September 27, 2007 
indicates that the veteran had had constant, dull headaches 
on a daily basis for the last 30 years.  The daily severity 
was recorded as 3 to 4 on a scale of 1 to 10.  The physician 
reported that the veteran had an intermittent worsening of 
his headaches 3 to 4 times per month, which lasted for a 
period of a few hours.  The more severe headaches were 
described as sharp and at a pain level of 8 out of 10.  The 
headaches were aggravated by stressful situations such as 
driving and were somewhat relieved by sleep or pain 
medications.  The headaches were associated with photophobia 
but no nausea or vomiting.  

Available VA outpatient records compiled after September 2005 
indicate that the veteran continued to complain of constant 
chronic daily headaches in October 2005.  While the VA doctor 
did not specifically describe the veteran's headaches as 
prostrating in nature, the Board finds persuasive the VA 
doctor's statements regarding the chronic and severe nature 
of the head pain as reported by the veteran.  Because the 
evidence since September 27, 2005 supports a conclusion that 
the veteran has headaches of an effectively "prostrating" 
nature between three and four times per month, the Board 
finds that the veteran's symptoms more nearly approximate the 
criteria for a 30 percent evaluation.  

As the record does not reflect that the veteran has had very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability, the criteria 
for the next higher 50 percent evaluation are not met or 
approximated.  Nor has the veteran submitted objective 
evidence of severe economic inadaptability.  Therefore, from 
September 27, 2005, a disability evaluation greater than 30 
percent is not warranted pursuant to Diagnostic Code 8100.

Thus, the Board finds that the veteran's chronic right 
fronto-orbital headaches approximate a rating of 30 percent, 
but no higher, from September 27, 2005.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet.App. 112 (2004).  

In this case, the veteran was provided notice concerning his 
service connection claim by the RO in November 2003 before 
the rating decision in March 2004.  The notice letter 
informed the veteran of the evidence necessary to 
substantiate a claim for service connection for chronic right 
fronto-orbital headaches, what evidence VA was collecting, 
and what documents and information the veteran should 
provide.  See Quartuccio.  He was specifically instructed to 
provide any pertinent evidence in his possession.  The Board 
notes that VAOPGCPREC 8-2003 held that, if, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  In this case, the veteran appealed the initial 
disability evaluation assigned, and was provided with the 
appropriate information concerning his disability evaluation 
in the August 2004 statement of the case and in a notice 
letter dated in June 2005.  

There is no letter from the RO that further advised the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006).  The Board finds that the presumption of prejudice 
due to not issuing the Dingess notice and not delivering the 
VCAA or Dingess notice in a timely manner has been rebutted 
in this case.  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The claim for service connection has 
been substantiated, and the veteran appealed the initial 
percentage disability evaluation assigned.  Based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case, and, based on 
the veteran's contentions and information provided to the 
veteran by VA over the course of this appeal, the veteran 
reasonably understands from the notices provided what was 
needed.

Specifically, the veteran submitted his statements showing 
actual knowledge of the evidence required for his increased 
rating claim.  In addition, the actual notices provided by 
the VA are clear and pertinent to the veteran's contentions, 
such that a reasonable person could understand what was 
required to prove the claim.  Also, the veteran was afforded 
a meaningful opportunity to participate in the adjudication 
of his claim.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  In this case, the veteran's 
service and VA medical records have been associated with the 
claims file, and he was afforded a January 2004 VA 
examination in connection with his claim.  The Board notes 
that the veteran submitted a release received in December 
2003 for U.S. Naval Hospital records in Guam pertaining to 
treatment of his inservice occipital fracture injury, and the 
RO failed to make an attempt to secure those records.  
However, the Board finds that there is no prejudice to the 
veteran as he has been granted service connection for chronic 
right fronto-orbital headaches as residuals of the inservice 
injury.  Furthermore these records, if available, would not 
relate to the current level of disability, that is, the 
current severity and manifestations of the service-connected 
disorder.  The Board concludes that the record is adequate, 
and that another examination is not needed in this instance.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for chronic right fronto-orbital headaches is denied for the 
period from September 18, 2003 to September 26, 2005.

Effective September 27, 2005, entitlement to an evaluation of 
30 percent, but no higher, for chronic right fronto-orbital 
headaches is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


